Opinion issued February 26, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00900-CV
                            ———————————
     LLOYD’S REGISTER DRILLING INTEGRITY SERVICES, INC.,
                          Appellant
                                         V.
   MODURESOURCES USA, INC., MODURESOURCES AP PTE, LTD.,
    DARRYL COLACINO, RICKY EATON, DARREN HURLES AND
                TRACEY SIMPSON, Appellees



                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-44520


                          MEMORANDUM OPINION

      Appellant, Lloyd’s Register Drilling Integrity Services, Inc., representing that

the parties have agreed to compromise and settle their differences in the underlying
lawsuit, has filed an agreed motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a).

No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                          2